******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      DO v. COMMISSIONER OF MOTOR VEHICLES—DISSENT

   BEAR, J., dissenting. I respectfully dissent from the
majority opinion. The plaintiff, Angel Huang Do, sets
forth two claims in her appeal. The first is that this
court should reverse the trial court’s judgment because
the hearing officer abused his discretion by overruling
the plaintiff’s objection to the admissibility of unreliable
evidence in an A-44 form that was copied from a prior
arrest. The second is that this court should reverse
the court’s judgment because there was not substantial
reliable evidence to determine that the plaintiff oper-
ated ‘‘the motor vehicle’’ as required under General
Statutes § 14-227b (g) (4). A more specific statement
of the second claim raised by the plaintiff is that because
of errors in the A-44 form and the investigation report
completed by state police Trooper Troy M. Biggs
(exhibit), the hearing officer did not have a sufficient
evidentiary basis on which to determine that the plain-
tiff was operating a 2007 Audi with a Massachusetts
registration or a 2006 Mercedes-Benz with a Connecti-
cut registration at the time of her arrest, and the trial
court, thus, should have reversed the decision of the
defendant, the Commissioner of Motor Vehicles (com-
missioner).
   I disagree with each of her claims. The plaintiff’s
statement of her first issue is as follows: ‘‘Whether the
Superior Court erred by finding the A-44 form and
attached police narrative were sufficiently reliable to
be admissible for purposes of [§ 14-227b (g)] when the
documents contained information that the arresting
officer copied and pasted from a different stop and
arrest that did not involve the plaintiff?’’1 The plaintiff
did not offer any evidence in the hearing as a basis
for, or otherwise in support of, her assertion that the
documents contained information that the arresting
officer copied and pasted from a different stop and
arrest that did not involve the plaintiff, and with respect
to her second issue, that the reference to the 2007 Audi
appeared in a prior A-44 form. Specifically, the plaintiff
did not offer the alleged prior A-44 form that she
referred to and relied on in support of her claims as
an exhibit in the hearing. The plaintiff’s attacks on the
substance and admissibility of the exhibit admitted by
the hearing officer, thus, are grounded solely in specula-
tion or otherwise unsupported by evidence. In the
absence of any evidence to support her arguments,
there was no reason or basis for the hearing officer to
entertain them or for him not to accept and admit the
exhibit proffered by the Department of Motor Vehicles
(department) as a full exhibit, with any arguments about
its contents going to weight. See, e.g., Beverly Hills
Concepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin,
247 Conn. 48, 78, 717 A.2d 724 (1998) (when plaintiff
fails to remove question of damages from realm of spec-
ulation, recovery is denied ‘‘not for lack of ‘mathemati-
cal exactitude’ . . . but because the plaintiff failed to
provide sufficient evidence’’ [citation omitted]); Moun-
taindale Condominium Assn., Inc. v. Zappone, 59
Conn. App. 311, 316, 757 A.2d 608 (‘‘a party may not
rely on mere speculation or conjecture as to the true
nature of the facts’’ [internal quotation marks omitted]),
cert. denied, 254 Conn. 947, 762 A.2d 903 (2000). The
plaintiff, therefore, has no legal basis on which to
advance or support her claims on appeal, and we should
affirm the judgment of the court without further consid-
ering her unsubstantiated claims.
   To the extent that the plaintiff’s claims solely relate
to the internal inconsistencies within the exhibit, and
that, as a result thereof, all of the information within the
documents is inherently unreliable, the inconsistencies
are generally identifiable as scrivener’s or word pro-
cessing errors, or other errors of form, and, conversely,
a large and undisputed portion of the exhibit is clearly
identifiable as describing or relating to the plaintiff and
her actions, and thus is substantial and reliable.
   If the hearing officer was required to give consider-
ation to the plaintiff’s arguments that the inconsisten-
cies in the exhibit were sufficient to prohibit its
admission and to prevent the identification of the vehi-
cle that she was operating, the hearing officer reason-
ably could have found that the inconsistencies
identified by the plaintiff demonstrated that most of
the alleged errors in the exhibit could be identified and
segregated from the remainder that actually related to
the plaintiff’s offense and the traffic stop by Biggs. The
court did not err in determining that the hearing officer
did not act unreasonably, arbitrarily, illegally, or outside
the scope of his discretion in accepting and admitting
the exhibit as a full exhibit, or in determining that the
remaining uncontested information in the exhibit pro-
vided sufficiently reliable information for his statutory
findings.2 The hearing officer’s decision that the exhibit
was sufficiently reliable to warrant its admission, and
that any issues with respect to it, or portions of it, went
to the weight to be given, therefore, was not unreason-
able, arbitrary, illegal, or an abuse of discretion. See
Roy v. Commissioner of Motor Vehicles, 67 Conn. App.
394, 397, 786 A.2d 1279 (2001).
   Further, specifically with respect to the vehicle iden-
tity issue, the error identified by the plaintiff about the
listing of the Audi on page one of the A-44 form is,
in the full context of the exhibit, insufficient to have
required the court to conclude that it was arbitrary,
illegal, or an abuse of discretion for the hearing officer
to have admitted as evidence the full exhibit, or for us to
determine that the court erred in affirming the hearing
officer’s finding that it contained substantially reliable
evidence that the plaintiff was operating a motor vehicle
at the time of her offense and subsequent arrest. See
Solomon v. Connecticut Medical Examining Board, 85
Conn. App. 854, 860, 859 A.2d 932 (2004) (‘‘The present
appeal is from the decision of the trial court. We review
that decision only to determine whether it was rendered
in accordance with the [Uniform Administrative Proce-
dure Act, General Statutes § 4-166 et seq.)].’’ [Internal
quotation marks omitted.]), cert. denied, 273 Conn. 906,
868 A.2d 748 (2005).
  The court’s memorandum of decision, with which I
generally agree,3 contains the following findings and
discussion of the issues in this case: ‘‘The plaintiff . . .
appeals from the final decision of the [commissioner]
suspending the plaintiff’s driver’s license for ninety days
for operating a motor vehicle with an elevated blood
alcohol level. For the following reasons, the court
rejects several of the plaintiff’s claims but remands the
appeal to the commissioner for further articulation on
one of them.
   ‘‘State regulations provide that written police reports
are admissible at license suspension hearings if they
comply with subsection (c) of General Statutes § 14-
227b. Regs., Conn. State Agencies § 14-227b-19 (a). Sec-
tion 14-227b (c), which is part of our implied consent
law, requires a police report to be ‘subscribed and
sworn to under penalty of false statement as provided
in [General Statutes §] 53a-157b by the arresting officer.’
General Statutes § 14-227b (c). ‘Compliance with § 14-
227b (c) is designed to provide sufficient indicia of
reliability so that the report can be introduced in evi-
dence as an exception to the hearsay rule, especially
in license suspension proceedings, without the neces-
sity of producing the arresting officer.’ . . . Bialowas
v. Commissioner of Motor Vehicles, 44 Conn. App. 702,
712, 692 A.2d 834 (1997).
   ‘‘In this case, the A-44 [form] contains the April 26,
2014 electronic sworn signature under penalty of false
statement of Trooper Troy M. [Biggs] as the ‘arresting
officer.’ The signature box refers to the report itself and
‘any attachments’ thereto. The attached investigation
report contains the April 26, 2014 electronic sworn sig-
nature of Trooper [Biggs] as the ‘investigator.’ These
reports thus comply with the statute and provided suffi-
cient reliability to justify their admission at the license
suspension hearing in this case. See General Statutes
§ 14-227b (c) (‘[t]he Commissioner of Motor Vehicles
may accept a police report under this subsection that
is prepared and transmitted as an electronic record,
including electronic signature or signatures’).
   ‘‘That reliability is not negated by the plaintiff’s claims
of discrepancies in the date of arrest and the identity
of the motor vehicle that the plaintiff drove. The plaintiff
raised both these claims before the hearing officer, thus
giving the hearing officer an opportunity to consider
them and exercise his discretion concerning the admis-
sibility of the report.
   ‘‘Under the applicable abuse of discretion standard,
no abuse of discretion occurred here. See Murphy v.
Commissioner of Motor Vehicles, 254 Conn. 333, 343,
757 A.2d 561 (2000); [see also] General Statutes § 4-183
(j). There is no dispute that the motor vehicle stop took
place shortly after midnight on April 24, 2014. Page one
of the A-44 [form] shows a typewritten but crossed out
notation of the incident date as ‘04/23/2014.’ In hand-
writing, the date of ‘04/24/14’ is added with initials that
the commissioner concedes are those of Sergeant Ryan
M. Hennessey, who the report indicates administered
the oath but was not the sworn, arresting officer. The
report, therefore, does contain this amount of unsworn
information, which was improper. However, pages one
and two of the A-44 [form] contain four references to
the arrest and breath tests taking place in the early
morning hours of ‘04/24/2014.’ The investigation report
then makes six references to the incident and investiga-
tion taking place on April 24. Under these circum-
stances, the hearing officer could reasonably have
concluded that the initial notation of ‘04/23/2014’ was
a scrivener’s error due to fact that the arrest took place
shortly after midnight and that this error did not negate
the overall reliability of the report.
   ‘‘The same is true of the discrepancy with regard to
the motor vehicle in question. Page one of the A-44
[form] lists the motor vehicle as a 2007 Audi with a
Massachusetts registration. In the ‘Property’ section of
the investigation report, however, the motor vehicle is
identified as a white 2006 Mercedes-Benz with Connect-
icut registration 344-ZB0. The narrative of the report
states: ‘A 911 caller described the vehicle as a white
Mercedes-Benz bearing CT registration 344-ZBO. I
observed this vehicle traveling northbound . . . . I
activated my overhead emergency strobe lights, sirens
and wig-wag headlights. The vehicle pulled over. . . .
I never lost sight of the vehicle from my initial observa-
tion to the stop.’ Although the reports thus contain
conflicting evidence concerning the motor vehicle that
the plaintiff operated, that conflict does not negate the
overall reliability of the report, which otherwise meets
the statutory and regulatory criteria. Rather, the conflict
simply creates a fact or credibility issue for the hearing
office to resolve. ‘It is within the province of the hearing
officer to determine the credibility of evidence.’ Roy v.
Commissioner of Motor Vehicles, [supra, 67 Conn. App.
397]. Therefore, the hearing officer did not abuse his
discretion in admitting the report.
   ‘‘The plaintiff also relies on the discrepancy concern-
ing the motor vehicle to attack the adequacy of the
hearing officer’s fourth finding that the plaintiff ‘was
operating the motor vehicle.’ Ordinarily, our appellate
courts have narrowly construed the four statutory
issues that a hearing officer must address in a license
suspension hearing. See Fishbein v. Kozlowski, 252
Conn. 38, 47, 743 A.2d 1110 (2000); [see also] General
Statutes § 14-227b (g). Further, the regulations cited by
the plaintiff appear to require hearing officers only to
make these four findings and do not specifically require
a hearing officer to make any supporting findings of
fact. See Regs., Conn. State Agencies §§ 14-227b-20 (a)
[and] 14-227b-23. In this case, however, the court cannot
evaluate the plaintiff’s claim that there was not substan-
tial evidence to support the finding that the plaintiff ‘was
operating the motor vehicle’ without knowing which
motor vehicle the hearing officer concluded that the
plaintiff operated. For the court to assume one vehicle
or the other would amount to improper speculation.
Therefore, the court must remand the case to the hear-
ing officer pursuant to General Statutes § 4-183 (j) to
articulate which car he concluded that the plaintiff was
operating and to add any other findings that he
deems appropriate.
  ‘‘Accordingly, the court remands the case to the hear-
ing officer for further articulation. The court retains
jurisdiction over the appeal.’’
   I disagree with the majority’s determination that the
exhibit as a whole was unreliable. One of the reasons
for my disagreement is that there were numerous areas
of overlap between the A-44 form and Biggs’ attached
investigation report and the results of the breath analy-
sis tests, which suggest that much of the information
in the A-44 form is reliable. Considering just those
places on page one of the A-44 form that correspond
to information within the investigation report, I note
that both documents give the same or fundamentally
similar information for the following items: the police
case number; the location and time of the traffic stop;
the race, sex, birthday, and address of the plaintiff; that
the plaintiff failed the same three field sobriety tests
in virtually the same manner;4 that the plaintiff indicated
that she had no physical injuries; and that she was
apprised of her Miranda5 rights at 12:43 a.m.
   Further, although the majority rightfully observes
that the second page of the A-44 form was not originally
included in the return of the administrative record sub-
mitted to the court, there is no claim that the hearing
officer did not have the full report at the time that
he rendered his decision. With respect to the court’s
consideration of the second page of the A-44 form, the
full copy of the form was submitted initially as an
exhibit with the plaintiff’s June 30, 2014 appeal to that
court. Further, the supplement to the administrative
record was filed by the commissioner on December 17,
2014; therefore, the court was in possession of it both
at the time that it heard the appeal on January 30, 2015,
and when it filed its memorandum of decision less than
a week later. The court also clearly considered the
second page of the A-44 form, as it explicitly referenced
portions of that page in its memorandum of decision.6
   Factoring in this second page increases the number
of commonalities between the two documents. In par-
ticular, both documents provide the same following
information: that the plaintiff neither had diabetes nor
was on medication;7 the number and type of drinks that
the plaintiff had consumed; the time that the plaintiff
was afforded the opportunity to contact an attorney;
and the date, time, and results of the breath analysis
tests.8
   Finally, I do not attribute the same weight as the
majority does to the handwritten notations. Assuming
that the handwritten notations were an improper alter-
ation of the A-44 form, it would be reasonable to
assume, as the trial court did, that those annotations,
which are accompanied by the initials ‘‘RH,’’ all refer
to Sergeant Ryan M. Hennessey, who is listed on both
the A-44 form and the attached narrative as Biggs’ super-
visor and the individual who administered the oath to
Biggs.9 I also note that both notations are handwritten,
while the remainder of the A-44 form, including the
electronic signatures of both Biggs and Hennessey, was
typed, and that there are no other indications that the
document had been altered beyond those two places.
Additionally, the subject matter addressed by each of
these notations readily and fairly can be determined to
be scrivener’s or word processing errors.10
   Another state’s appellate court has defined reliable
evidence as ‘‘dependable evidence that has a reasonable
probability of being true . . . .’’ Franklin County Sher-
iff v. Frazier, 174 Ohio App. 3d 202, 208, 881 N.E.2d
345 (2007). The substantive statements and arguments
of the plaintiff’s attorney at the hearing were not evi-
dence requiring the hearing officer to find that there
was not sufficient reliable evidence in the exhibit to
keep it from being admitted, nor was the plaintiff’s
identification of inconsistencies in the exhibit of a
nature sufficient to require such a finding. On the record
before it, the court, therefore, did not err in determining
that the hearing officer had not acted unreasonably,
arbitrarily, or illegally, or that he had abused his discre-
tion in determining that the exhibit was sufficiently
reliable to warrant its admission.
  I disagree, however, with the court’s remand order.
There is no need for this matter to be remanded to the
hearing officer because it is clear from a fair reading
of the exhibit that the plaintiff was operating the 2006
Mercedes-Benz at the time of her arrest, and that the
sole reference to the 2007 Audi is in the nature of a
scrivener’s, typographical, or word processing error.
See, e.g., State v. Browne, 291 Conn. 720, 733–37, 970
A.2d 81 (2009); D’Amico v. Dept. of Correction, 73 Conn.
App. 718, 727–30, 812 A.2d 17 (2002), cert. denied, 262
Conn. 933, 815 A.2d 132 (2003). The Audi is mentioned
only once on the first page of the A-44 form. The Mer-
cedes-Benz is mentioned twice on page one of the
attached investigation report by Biggs, first in the vehi-
cle description portion of the report and again in the
narrative portion of the report, in a context that estab-
lishes that it is the vehicle that was being operated by
the plaintiff at the time of her offense and traffic stop
by Biggs: ‘‘A 911 caller described the vehicle as a white
Mercedes-Benz bearing CT registration 344-ZBO. I
observed this vehicle traveling northbound, failing to
maintain its proper lane . . . swerving over the solid
double yellow line onto the southbound side of the
roadway. . . . I never lost sight of the vehicle from my
initial observation to the stop.’’ On page two of the
report, Biggs wrote that ‘‘upon approaching the vehicle
(CT 344-ZBO),’’ he observed the plaintiff ‘‘seated in the
operator’s position, with the vehicle’s engine at an idle.’’
Thereafter, the plaintiff ‘‘was asked to exit and step to
the rear of her vehicle . . . .’’11
   The plaintiff did not testify or offer any other evidence
at the hearing. She did not make any claim to the hearing
officer that these facts were inaccurate or from a prior
report. There is nothing in the record to challenge or
contradict these facts set forth by Biggs. Put in this
context, it is obvious that ‘‘the motor vehicle’’ the plain-
tiff was operating was the 2006 Mercedes-Benz when
she was first observed by the 911 caller and thereafter
observed and stopped by Biggs. Because the sole refer-
ence to the 2007 Audi is in the nature of a typographical,
word processing, or other error of form, and because
of the observations of the 911 caller and Biggs of the
Mercedes-Benz, and Biggs’ observations of the plaintiff
in the Mercedes-Benz after he stopped that vehicle, the
identity of the vehicle that the plaintiff was operating
is not in dispute. Thus, it was not necessary for the
court to remand the vehicle identity issue to the hearing
officer so that he can state the obvious: that the plaintiff
was operating the Mercedes-Benz when her offenses
were allegedly committed and when she was stopped
by Biggs. See, e.g., State v. Zayas, 195 Conn. 611, 620,
490 A.2d 68 (1985) (‘‘[i]t is an abiding principle of juris-
prudence that common sense does not take flight when
one enters a courtroom’’).
   It is clear from the exhibit that the plaintiff was the
person operating the motor vehicle, the motor vehicle
in question was the Mercedes-Benz and not the Audi,
and the plaintiff did not specifically challenge the other
statutorily required findings made by the hearing officer
in this appeal.12 On this basis, I agree with the commis-
sioner that the appropriate course of action would be
to reverse the judgment of the trial court and remand
the case with direction to dismiss the plaintiff’s appeal.
Therefore, I respectfully dissent.
  1
    In the plaintiff’s statement of facts and proceedings, she states that her
appeal ‘‘arises out of a state police officer copying material information
from a prior unrelated drinking and driving arrest,’’ and that ‘‘in drafting
the documents, the arresting officer copied information from a prior unre-
lated arrest and swore to its accuracy.’’ In her first argument, the plaintiff
also asserted that ‘‘material information contained in the A-44 form and
attached narrative was copied from a prior unrelated arrest,’’ and that ‘‘[t]his
court should reverse the Superior Court’s decision that the A-44 form and
attached narrative were reliable and admissible because the arresting officer
copied material information from a prior unrelated arrest and used the
copied information in the A-44 form and attached narrative in the plaintiff’s
case.’’ The plaintiff also asserts, without proof, that the arresting officer
copied the field sobriety test results from a prior arrest. Finally, there are
other assertions and assumptions by the plaintiff for which proof is lacking.
   2
     General Statutes § 14-227b (g) provides in relevant part: ‘‘The hearing
shall be limited to a determination of the following issues: (1) Did the police
officer have probable cause to arrest the person for operating a motor
vehicle while under the influence of intoxicating liquor or any drug or both;
(2) was such person placed under arrest; (3) did such person refuse to
submit to such test or analysis or did such person submit to such test or
analysis, commenced within two hours of the time of operation, and the
results of such test or analysis indicated that such person had an elevated
blood alcohol content; and (4) was such person operating the motor vehicle.’’
   The hearing officer found that the department had proved that: probable
cause existed to arrest the plaintiff for a violation specified in § 14-227b;
the plaintiff was placed under arrest; the plaintiff had submitted to the
breath analysis test and the plaintiff was over the legal limit; and the plaintiff
was operating ‘‘the motor vehicle.’’ The plaintiff’s initial appeal alleged fifteen
errors by the hearing officer, including that there was insufficient reliable
evidence to establish probable cause to arrest the plaintiff based on the
field sobriety tests conducted by Trooper Biggs. Before the Superior Court
and this court, however, the plaintiff has addressed the field sobriety tests
only in her arguments that the exhibit is, as a whole, unreliable, and has
argued that the department had not established that there was substantial
and reliable evidence that the plaintiff was the operator of ‘‘the motor
vehicle’’ as required by § 14-227b (g) (4) as a separate, if related, ground.
Therefore, the plaintiff has not separately challenged on appeal the hearing
officer’s findings made with respect to § 14-227b (g) (1), (2), or (3) beyond
contesting the admissibility of the exhibit.
   3
     As I explain later in this opinion, I do not agree with the court that a
remand was necessary in this case.
   4
     Bigg’s account of two of these field sobriety tests—specifically, the
walk and turn and one leg stand tests—are exactly the same. Although his
narrative account concerning the horizontal gaze nystagmus test indicates
that the plaintiff ‘‘exhibited 6 out of 6 clues’’ of intoxication, while the A-
44 form only lists three clues, these discrepancies are reconcilable as the
investigative report notes that these clues applied to both eyes.
   5
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   6
     In particular, the trial court noted that the A-44 form contained the
electronic sworn signature of Biggs as the arresting officer, that the field
referred both to the report and any attachments, and that both ‘‘pages one
and two of the A-44 [form] contain four references to the arrest and breath
tests taking place in the early morning hours of ‘04/24/2014.’ ’’ (Emphasis
added.)
   7
     The A-44 form has this information in ‘‘Section D,’’ titled ‘‘Post Arrest
Interview,’’ while the investigative report has this information in the section
labeled ‘‘Phase III Pre-Arrest Screening.’’ This discrepancy, however, is
minor.
   8
     The attached results of the breath analysis tests confirm the date, time,
and results of these tests as well.
   9
     Contesting the admissibility of the exhibit during the proceeding before
the hearing officer, the plaintiff’s attorney stated: ‘‘The initials appear to be
‘RH,’ which I would guess would be Ryan Hennessey and not Troy Biggs.’’
   10
      With respect to the altered date, both documents, as the court noted,
indicate that the incident took place less than one-half hour after midnight;
therefore, any mistake as to the date would be understandable. Page one
of the A-44 form also lists the date of arrest as April 24, 2014. With respect
to the annotation crossing out the name ‘‘David Helt’’ as a witness to the fact
that the plaintiff refuse a drug test, the name is otherwise unaccompanied by
any typed or handwritten information concerning a badge number or a
signature in the related fields of ‘‘Section J’’ of the A-44 form. Additionally,
the remainder of the A-44 form, the investigative report, and the results of
the breath analysis tests all make clear that the plaintiff did not refuse the
test and that the test was administered.
   11
      The record does not contain any challenge by the plaintiff to these
statements.
  12
     See footnote 2 of this dissenting opinion.